Citation Nr: 1008466	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-34 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to October 16, 2003 
for the award of service connection for chronic lymphocytic 
leukemia (CLL).  




REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision in 
which the RO granted service connection and assigned a 100 
percent rating for CLL, effective June 11, 2006.  In a 
subsequent September 2006 Notice of Disagreement (NOD), the 
Veteran, through his attorney, disagreed with the effective 
date assigned.  The RO then issued a September 2007 statement 
of the case, along with a September 2007 rating decision, 
which granted an earlier effective date of October 16, 2003.  
The Veteran, again through his attorney, expressed 
disagreement in a November 23, 2007 filing, which was 
accepted by the RO as a statement in lieu of a substantive 
appeal, VA Form 9.


FINDINGS OF FACT

1.  Presumptive service connection for CLL was granted on the 
basis of the Veteran's presumed exposure to herbicides (to 
include Agent Orange ) during his Vietnam service, and the 
Secretary's recognition of CLL as a disease medically 
associated with herbicides exkposure (to include Agent 
Orange)..

2.  As the regulatory provision authorizing an award of 
presumptive service connection for CLL on the basis of 
presumed Agent Orange exposure went into effect on October 
16, 2003, there is no legal basis for assigning an effective 
date for CLL based on such exposure prior to this date. 


CONCLUSION OF LAW

The claim for an effective date prior to October 16, 2003 for 
the award of service connection for CLL is without legal 
merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.114, 
3.309(e), 3.400 (2009).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this appeal, the Veteran has been advised of the bases of 
the denial of his claim, and has been afforded ample 
opportunity to submit argument in support of the claim 
respond.  As such, any duties to notify and assist owed him 
have been satisfied.  As will be explained below, the claim 
on appeal lacks legal merit.  As the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

If a Veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted CLL to a degree of 10 percent or more at 
any time after service, the Veteran is entitled to service 
connection even though there is no record of such disease 
during service.  38 C.F.R. § 3.307. 3.309(e).  This 
presumptive provision allowing for Veteran's exposed to Agent 
Orange who have contracted CLL to a degree of 10 percent or 
more to be awarded service connection became effective 
October 16, 2003.  See 68 Fed Reg. 59542.    

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.    

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

Where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request. 38 C.F.R. 
§ 3.114(a)(1-3).

As indicated above, in the September 2006 rating decision 
that is the subject of this appeal, the RO granted service 
connection and assigned a 100 percent rating for CLL. 
effective June 11, 2006.  The award was made on a presumptive 
basis, based on the Veteran having served in Vietnam during 
the Vietnam era (thus, invoking the presumption that he was 
exposed to herbicides, to include Agent Orange) and then 
having contracted CLL, a disease the VA Secretary has 
recognized as medically associated with herbicides, to 
include Agent Orange.  The assigned effective date was 
indicative of the RO's date of receipt of the Veteran's 
original claim for service connection for CLL on June 11, 
2006.  

In the September 2006 NOD, the Veteran's attorney noted that 
the Veteran had filed an earlier informal claim for service 
connection for CLL that was received by the RO on March 18, 
2003.  Consequently, the attorney argued that the effective 
date for the award of service connection for CLL should be 
March 18, 2003.  

In the subsequent September 2007 SOC and rating decision, the 
RO found that the Veteran had indeed filed an informal claim, 
which was received on March 18, 2003.  However, the RO also 
noted that CLL was not added to the pertinent regulations as 
a disease subject to presumptive service connection for 
Veterans who were exposed to Agent Orange until October 16, 
2003.  Accordingly, under the pertinent regulations, the RO 
found that was no basis for assigning an effective date for 
service connection for the Veteran's CLL that was prior to 
October 16, 2003.

In the November 2007 statement the Veteran's attorney argued 
that under 38 C.F.R. § 3.114(a)(3), the Veteran should be 
entitled to an effective date one year prior to the date his 
informal claim was received (i.e. March 18, 2003) or, at a 
minimum, the date his informal claim was received.  

However, in the instant case, the RO appropriately found that 
because the Veteran's initial claim for service connection 
for CLL was received on March 18, 2003 and because 38 C.F.R. 
§ 3.309(e) was amended effective October 16, 2003 to allow 
for service connection for CLL on a presumptive basis for 
Veterans who have been exposed to Agent Orange, the Veteran 
was entitled to an effective date of October 16, 2003 (but no 
earlier) for the award of service connection for CLL.  This 
finding represents a basic application of 38 C.F.R. § 3.400, 
that the effective date of an award of compensation is the 
date of the receipt of claim or the date entitlement arose, 
whichever is the later.  In the instant case, the claim was 
received on March 18, 2003 but entitlement did not arise 
until 38 C.F.R. § 3.309(e) was amended effective October 16, 
2003.  Accordingly, the Veteran is entitled to the later 
October 16, 2003 effective date.

The finding also represents basic conformity with 38 C.F.R. § 
3.114: where compensation, is awarded pursuant to any Act or 
administrative issue, the effective date of such award shall 
not be earlier than the effective date of the Act or 
administrative issue.   In the instant case, the act or 
administrative issue in question is the amending of 38 C.F.R. 
§ 3.309(e), to allow for presumptive service connection for 
CLL based on Agent Orange exposure.  Accordingly, as this 
amendment was put in place effective October 16, 2003 (See 68 
Fed Reg. 59542), the earliest effective date that can be 
assigned for service connection for CLL on this presumptive 
basis is October 16, 2003.  

The Veteran's attorney appears to argue that under 38 C.F.R. 
§ 3.114(a)(3), an effective date up to one year prior to the 
date the Veteran's informal claim was received (i.e. March 
18, 2003) can be assigned for service connection for CLL and 
that at the latest, an effective date of March 18, 2003 
should be assigned.  This argument represents a fundamental 
misunderstanding of 38 C.F.R. § 3.114(a)(3).  Notably, 
38 C.F.R. § 3.114(a)(3) simply indicates that if a claimant 
makes a request to review a claim for benefits under a new or 
amended act or administrative issue more than 1 year after 
the effective date of the act or issue, the effective date 
for the award of benefits pursuant to the new act or issue 
could date back 1 year from the date of that specific 
request.  Consequently, given that the "request" referred 
to by this provision must have been made more than one year 
after the effective date of the act or issue, and given that 
the effective date of the award pursuant to the act or issue 
may be no earlier than one year prior to this "request", it 
would be impossible to assign an effective date for the award 
of the benefit under the new or amended act or issue, which 
is earlier than the effective date of the new or amended act 
or issue.  Accordingly, in the Veteran's case, under 
38 C.F.R. § 3.114(a)(3), there is no basis for assigning an 
effective date for service connection for CLL prior to 
October 16, 2003.  

In summary, because presumptive service connection for CLL 
was granted on the basis of the Veteran's exposure to Agent 
Orange during his Vietnam service, and because the regulatory 
provision authorizing an award of presumptive service 
connection for CLL on the basis of exposure to Agent Orange 
went into effect on October 16, 2003, there is no basis under 
the controlling law or regulations for assigning an effective 
date for service connection for the Veteran's CLL prior to 
this date.  See 38 C.F.R. §§ 3.114, 3.309(e), 3.400.  On the 
contrary, the governing legal authority is clear and 
specific, and the Board is bound by auch authority. 

Under these circumstances, the Board has no alternative but 
to find that the assignment of October 16, 2003 as the 
effective date for the award of service connection for CLL 
was proper.  Where, as here, the law is dispositive, this 
matter must be denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to October 16, 2003 for the award of 
service connection for CLL is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


